DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the insulation sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is nothing in claim 1 or earlier in claim 6 which refers to “an insulation sheet” which may have given the limitation in question proper antecedent basis.  Upon review of the previous set of claims, the examiner suspects the intent of the applicant was to recite this portion of the claim as “the lamination sheet” which has proper antecedent basis, and will be examined on the merits as such to further prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2006/0024469 (hereinafter “Tenra”), and further in view of United States Patent Application Publication No. US 2007/0224390 (hereinafter “McCormick”).Regarding claim 1 	Tenra teaches a vacuum heat insulator (insulation fabric) 10 formed of a plurality of core members (laminated unit cells including insulation layer unit cells) 11 two-dimensionally spaced apart from one another, and being enveloped by a gas barrier enveloping member (lamination sheet) 12 having a heat seal layer, where the enveloping member is heated and pressed along the core member shape (abstract, paragraph [0013], and Figures 1 and 2), which corresponds to the laminated unit cells includes an insulation layer unit cell, and the insulation layer unit cell is surrounded and sealed by a lamination sheet.   	Tenra teaches the core members (each of the laminated unit cells) are used for thermal insulation of the insulator (paragraphs [0067] – [0069]), which corresponds to the core members (laminated unit cells) being made from an insulation layer. 	Tenra does not explicitly teach an upper cover sheet disposed on top of the laminated unit cells, a bottom cover sheet disposed on bottom of the laminated unit cells, and a sewing line stitching the upper cover sheet and the bottom cover sheet together, wherein the sewing line is formed between neighboring laminated unit cells so that movements of the laminated cells is prevented. 	McCormick teaches a vacuum insulating liner (insulation fabric) for an article of clothing comprising a sealed insulating layer (unit cells) 12 and support layers (lamination sheet) 14, 16 (abstract, paragraphs [0016] and [0023], and Figure 2).  McCormick teaches the insulating liner 10 may be carried between permeable insulation layers 24, where the permeable insulation layers 24 are relatively thicker, in a free state, than the insulating liner 10 and thereby provide more spacing between the insulating liner 10 and the surface of the user's skin. The permeable insulation layers 24 includes two separate layers (an upper cover sheet disposed on top of the unit cells and a bottom cover sheet disposed on bottom of the unit cells) folded over the liner 10 and sewn together at one or more of their edges with stitching 26 in a line (a sewing line stitching the upper cover sheet and the bottom cover sheet together), which may be sewn through the sealed peripheral margin of the support layers 14, 16 to fasten the layers 24 to the support layers 14, 16 (the sewing line is formed between neighboring laminated unit cells so that movements of the laminated cells is prevented) and thereby define an insulation assembly 28 (paragraph [0016] and Figure 1). 	Tenra and McCormick are analogous inventions in the field of thermally insulating fabric assemblies.  It would have been obvious to one skilled in the art at the time of the invention to modify the vacuum heat insulator of Tenra with the permeable insulation layers 24 of McCormick to provide an additional thermal layer to the fabric, and provide a spacing between said fabric and the surface of the user’s skin, which would predictably yield a fabric with improved thermal insulating properties and breathability.Regarding claim 2 	In addition, Tenra teaches each of the core members (laminated unit cells) 11 are in the shape of a circle, triangle, square, regular octagon, and/or other polygon (paragraph [0092]).  Tenra also teaches the length of any one side of the regular octagon embodiment is about 10 mm (1 cm) (paragraph [0077]), which falls within the claimed range.Regarding claim 3 	In addition, Tenra teaches the size and shape of the core members are determined depending on the application and size of the vacuum heat insulator (paragraph [0077]).  Tenra teaches the plural core members are disposed at a specific mutual spacing in lattice layout or zigzag layout so that folding lines can be formed in two or more directions at the positions of mutually adjacent core members (paragraph [0018]).  Tenra teaches since the vacuum heat insulator can be folded in more than two directions, by properly selecting the size of the core members, flexibility suited to the body warmer can be obtained. As a result, a thin body warmer of high heat insulating performance can be presented by making use of the high heat insulating performance of the vacuum heat insulator (paragraph [0020]).   	Tenra does not explicitly teach an area occupied by the core members (laminated unit cells) is within 50-99% of an entire area of the insulation fabric.  However, absent a showing of criticality with respect to the area where the core member (insulation layer) exists in a particular percentage of the entire area (a result-effective variable), it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate area of core member coverage relative to the entire surface area of the vacuum heat insulator through routine experimentation to achieve the desired flexibility, folding and heat insulating properties of Tenra’s vacuum heat insulator.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).Regarding claim 5 	In addition, McCormick teaches the insulation layers (upper cover sheet and the bottom cover sheet) 24 are permeable (formed with air ventilating pores or moisture discharging pores) (paragraph [0016]).Regarding claim 6 	In addition, Tenra teaches an embodiment where in the area of the heat seal parts 53, or between adjacent core members (insulation layer unit cell) 51, folding lines 50a, 50b, 50c, 50d are formed in four vertical, lateral and oblique directions, parallel to each side of the regular octagon of the core members 51 (paragraphs [0129] – [0130], and Figure 11).  Tenra also teaches since the heat seal parts 53 of the enveloping member 52 are provided around the core members 51 so that the plural core members 51 may be located in independent spaces individually, the vacuum heat insulator 50 can be folded in four directions (paragraph [0132]).   	McCormick also teaches the permeable insulation layers 24 are separate layers folded over onto either side of the insulating liner (paragraph [0016]). 	These teachings suggest that the upper outer sheet and the bottom cover sheet from McCormick and the insulation (or lamination) sheet from Tenra are more flexible (softer and more expandable) than that of the insulation layer unit cell from Tenra.Regarding claim 18 	In addition, Tenra teaches the vacuum heat insulator is useful as heat and cold insulating devices, warming ware, clothes, etc. (paragraph [0001]), which corresponds to an insulation product using the insulation fabric according to claim 1.
Response to Arguments
Applicant’s arguments, see page 4, filed 17 May 2022, with respect to the rejection of claims 2, 4 and 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2, 4 and 6 under 35 U.S.C. 112(b), as detailed in the previous Office action, has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 17 May 2022, with respect to the rejections of claims 1-6 and 18 under either 35 USC §102(a)(1) or 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional consideration of McCormick, as detailed above in the updated rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783